Citation Nr: 0516707	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection a stomach condition.

3.  Entitlement to service connection for a heart condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from January 1967 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

In reviewing the claims folder, it does not appear that the 
veteran was properly informed of the requirements of VCAA as 
it pertains to the issue of service connection for a heart 
condition.  

During a hearing before the undersigned held in April 2005, 
the veteran testified that he was receiving VA treatment and 
that his VA treatment records would be obtained and submitted 
to the Board.  The record was held open for 30 days for such 
records to be submitted; however, none was received.  The 
evidence of record includes VA treatment records that the RO 
has obtained through July 2002, and treatment records for 
various dates submitted by the veteran.  The RO should ensure 
that all outstanding VA medical records from July 2002 to the 
present are obtained and associated with the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran also testified that he began receiving Social 
Security disability benefits in 2003.  These records should 
also be obtained and associated with the claims file.  In 
addition, he reported that he received emergency treatment 
for his heart in Charleston South Carolina.  Any available 
records of such treatment should be obtained and associated 
with the claim file.

The Board notes that VA psychiatric examination in December 
2002 noted a diagnosis of alcohol dependence and mood 
disorder.  PTSD was not diagnosed.  The claims file, however, 
which included private medical records diagnosing the 
appellant with PTSD, was not available to the examiner.  The 
veteran should be scheduled for another VA psychiatric 
examination to determine whether he has PTSD as a result of 
stressors experienced during service.  The claims file must 
be made available to the psychiatrist for review.  

The veteran's VA Form 9, dated in September 2003, states the 
following: "[t]hey did not mention my hearing problem."  
The appellant appears to be referencing the September 2003 
statement of the case (SOC), which included all issues 
addressed in the February 2003 rating decision, other than 
the claim pertaining to hearing loss.  The Board notes that a 
notice of disagreement, submitted by the representative in 
June 2003, did not indicate disagreement with the hearing 
loss claim.  The claimant's statement on the September 2003 
VA Form 9, however, appears to indicate that he does wish to 
also appeal the hearing loss claim.  The RO has not issued a 
SOC.  Rather, the RO addressed the issue in a June 2004 
rating decision.  Pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999), the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for bilateral hearing loss must be 
remanded to the RO for the issuance of a SOC.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the issue of service connection 
for a heart disorder.  See also 38 C.F.R. 
§ 3.159 (2002).

2.  Pursuant to Manlincon, the RO must 
furnish the veteran and his representative 
with a statement of the case which should 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for bilateral hearing loss.  
Notice should be provided that the timely 
filing of a substantive appeal is required 
to preserve the veteran's right to Board 
review.

3.  The RO must take the necessary steps 
to obtain the veteran's outstanding VA 
treatment records, to include treatment 
records from the Augusta VA Medical 
Center from July 2002 to the present.  
Also, the RO should ask the appellant to 
provide a medical release for and the 
name and address of the Charleston, South 
Carolina, hospital where he received 
emergency treatment for his heart.  The 
RO should then take the appropriate 
measures to obtain any available records 
from the provider.  He should also be 
advised that he may submit such records 
himself.  In addition, the RO should take 
the appropriate measures to obtain the 
appellant's Social Security records, to 
include any supporting medical evidence.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts, 
the RO is unable to secure any records, 
it must notify the claimant and (a) 
identify the specific records that it is 
unable to obtain; (b) briefly explain the 
efforts it has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

4.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The claims file must be 
provided to the psychiatrist for review.  
The psychiatrist is advised that all 
necessary special testing, such as 
psychological testing should be 
accomplished.  The examiner should 
indicate the diagnosis of the veteran's 
psychiatric disorder.  If PTSD is 
diagnosed, the examiner should indicate 
whether it is the result of combat 
stressors experienced in service.  A 
complete rationale is to be provided for 
any opinion rendered.  The examiner is 
specifically advised that there are 
pertinent private medical records which 
indicate a diagnosis of PTSD.  These 
records must be considered and addressed 
in the examination report.  A complete 
and thorough rationale must be provided 
for any difference in opinion from these 
prior medical records.  

5.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


